ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on April 22, 1969 (222 So.2d 230) reversing the order of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed June 17, 1970 (237 So.2d 169) and mandate dated July 17, 1970, quashed this court’s judgment with instructions to affirm the judgment of the circuit court;
Now, therefore, It is Ordered that the mandate of this court heretofore issued in this cause on May 27, 1969 is withdrawn, the opinion and judgment of this court filed April 22, 1969 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the order of the circuit court appealed from in this cause is affirmed. Costs allowed shall be taxed in the circuit court (Rule 3.16, subd. b, Florida Appellate Rules, 32 F.S.A.).